

115 HR 4469 IH: AI in Counterterrorism Oversight Enhancement Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4469IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Lynch, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Homeland Security, the Judiciary, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to strengthen the ability of the Privacy and Civil Liberties Oversight Board to provide meaningful oversight and governance related to the use of artificial intelligence technologies for counterterrorism purposes, and for other purposes.1.Short titleThis act may be cited as the AI in Counterterrorism Oversight Enhancement Act.2.Oversight of use of artificial intelligence-enabled technologies by executive branch for counterterrorism purposes(a)Amendments to authorities and responsibilities of the Privacy and Civil Liberties Oversight BoardSection 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee) is amended—(1)in subsection (d)—(A)in paragraph (2)—(i)in subparagraph (B), by striking ; and and inserting a semicolon;(ii)by redesignating subparagraph (C) as subparagraph (D); and(iii)by inserting after subparagraph (B) the following:(C)artificial intelligence-enabled technologies to protect the Nation from terrorism to determine whether they appropriately protect privacy and civil liberties and adhere to policies regarding privacy and civil liberties; and; (2) in subsection (g)(1)—(A)by redesignating paragraphs (2) through (5) as subparagraphs (3) through (6); and(B)by inserting after paragraph (1) the following new paragraph:(2)Inclusion of certain information related to artificial intelligenceRelevant material and information to which the Board is authorized to have access under subparagraph (A) of paragraph (1) or to subpoena under subparagraph (D) of such paragraph may include information on artificial intelligence-enabled technologies that are in use by, or that have been proposed to be acquired by the executive branch, such as materials documenting—(A)the processes for data collection related to artificial intelligence-enabled technologies, for obtaining consent related to the use of such technologies, or for the disclosure of the use of such technologies;(B)the models of such technologies in use or that have been proposed to be acquired; and(C)processes for training and testing related to such technologies.; and (3)by adding at the end the following: (n)DefinitionIn this subtitle, the term artificial intelligence has the meaning given that term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note). .(b)Amendments to authorities and responsibilities of privacy and civil liberties officersSection 1062 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C 2000ee–1) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5); and(B)by inserting after paragraph (2) the following new paragraph:(3)provide to the Privacy and Civil Liberties Oversight Board—(A)notice of the use by such department, agency, or element of any artificial intelligence-enabled technologies to protect the Nation from terrorism (including classified technologies) that may have an impact on privacy or civil liberties; and(B)access to associated impact statements, including system of record notices, privacy impact assessments, and civil liberties impact assessments.; and (2)in subsection (d)(1), by inserting (including as described under subsection (a)(3)) after officer. (c)Self-Assessment by Privacy and Civil Liberties BoardNot later than 270 days after the date of the enactment of this Act, the Privacy and Civil Liberties Oversight Board under section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee) shall provide to the appropriate committees (as described in subsection (e) of such section) a self-assessment of any change in resources or organizational structure that may be necessary to carry out the requirements related to artificial intelligence-enabled technologies under sections 1061 and 1062 of such Act, as amended by this section.